Aquila Tax-Free Trust of Arizona Aquila Tax-Free Fund of Colorado Aquila Churchill Tax-Free Fund of Kentucky Aquila Narragansett Tax-Free Income Fund Aquila Tax-Free Fund For Utah each a series of AQUILA MUNICIPAL TRUST Supplement dated January 17, 2014 to the Prospectus and Statement of Additional Information dated September 30, 2013 As Revised As Of October 11, 2013 The following information supplements the Prospectus and Statement of Additional Information and supersedes any contrary information: Effective January 17, 2014, the address of the Manager, the Distributor and each Fund is 120 West 45th Street, Suite 3600, New York, New York10036.
